Mr. Justice Scholfield delivered the opinion of the Court: The sole question on the trial in the circuit court was, whether the defendants assumed the liability of indorsers, or that of guarantors, when they wrote their names across the back of the note in suit. The jury found that they assumed the liability of indorsers, and not that of guarantors, and the court gave judgment upon that finding, in favor of the defendants. This judgment was affirmed, on appeal, by the Appellate Court for the Third District. The question in the circuit and in the Appellate courts seems to have been purely one of fact. We have looked in vain through this record to find a ruling upon a question of law raised in the trial court, and considered in the Appellate Court, which can now be urged as ground for reversal. No objection was urged, on the trial, to the defense interposed, because of the condition of the pleadings, or, so far as we have been able to discover, for any other cause; and in instructions asked in behalf of plaintiff in error, it was assumed and stated that the placing of the name of a third party on the back of a note is prima facie evidence only, that the liability, intended to be assumed is that of guarantor. But that this is prima facie evidence only that such liability is intended to be assumed, and that it may be shown that the real contract is that the liability intended to be assumed is that of indorser, is established by many adjudged cases. Carroll v. Weld, 13 Ill. 682; Webster v. Cobb, 17 id. 459; White v. Weaver, 41 id. 409; Parkhurst v. Vail, 73 id. 343; Boynton v. Pierce et al. 79 id. 145; Stowell v. Raymond, 83 id. 120; Eberhart v. Page, 89 id. 550. We find no error of law justifying a reversal of the judgment of the Appellate Court. It is therefore affirmed. Judgment affirmed.